DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimers filed on 2/10/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,279,359, US 10,286,411, US 10,543,495 and US 10,399,098 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 3-6, 8, 10-12, 14-21 are allowed.
The prior art does not teach or fairly suggest the claimed spray dryer device as claimed, comprising elongated body, having upper end closure arrangement and lower end closure arrangement, with spray nozzle assembly within upper end closure arrangement and drying gas inlet, lower end closure arrangement having filter element housing communicating with bottom powder collection chamber disposed below said filter element housing and dried powder directing plenum for directing powder from said drying chamber to said powder collection chamber, with exhaust gas chamber disposed between said drying chamber and said filter element housing having an exhaust gas outlet.
As applicant has persuasively argued, (see arguments on 7/17/20, page 7), the prior art does not fairly teach or suggest this combined spray dryer. Snyder (US 8,524,279), the closest relevant prior art, teaches the powder filter system is outside the main spray drying chamber connected via a line, and therefore does not form with the lower end closure arrangement of the elongated spray dryer body drying chamber. Further references do not fairly suggest, in combination, the arrangement as claimed, with Sadykhov (US 5,624,530) teaches a downward flowing filter arrangement below the main drying 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MILLER/Primary Examiner, Art Unit 1772